Filed 2/3/15 Gerry v. Murphy CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


KEVIN GERRY,                                                        B253747

         Cross-complainant and Appellant,                           (Los Angeles County
                                                                    Super. Ct. No. BC458419)
         v.

GLENN A. MURPHY et al.,

         Cross-defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Michael L. Stern, Judge. Affirmed.

         Kevin Gerry, in pro. per., for Cross-complainant and Appellant.

         Glenn A. Murphy, in pro. per., and for Cross-defendant and Respondent Charles
Williams.


         Seyfarth Shaw, Eric R. McDonough; and Daniel R. Sable, for Cross-defendants
and Respondents HEI Long Beach, LLC, Seyfarth Shaw LLC and Todd C. Hunt.

                                       _________________________
          This appeal is from a judgment following the trial court’s granting of motions for
directed verdicts. Appellant has failed to show error by the trial court. We therefore
affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
The Underlying Case and Interpleader Action
          Appellant Kevin Gerry (appellant) is an attorney who represented respondent
Charles Williams (Williams) in a disability discrimination case against Hilton Hotels and
others (the underlying case). After approximately 18 months, respondent Glenn A.
Murphy (Murphy) substituted as counsel in place of appellant. In the underlying case,
Williams named as defendants HEI Long Beach, LLC (HEI) and Ocean Park Hotels, Inc.
(OPH). Respondents Todd C. Hunt and his law firm Seyfarth Shaw LLP represented HEI
(collectively the HEI parties). OPH was represented by separate attorneys who are not
parties to this appeal.
          Murphy was successful in obtaining judgments against OPH and HEI in favor of
Williams. Because there was a dispute as to whether appellant was entitled to attorney
fees, OPH filed an interpleader action in Santa Barbara County (the OPH interpleader
action). Following a bench trial, the trial court found that appellant was entitled to the
full amount of interpleaded funds of approximately $27,000, based on his fee agreement
with Williams and his attorney fees lien.
          HEI, on the other hand, sent a check of approximately $12,000 to Murphy on
behalf of Williams. No payment of attorney fees was made to appellant, who claims that
he is owed such fees.
The Instant Case
          Williams filed the instant case against appellant for malpractice and fraud.
Appellant filed a cross-complaint against respondents Williams, Murphy and the HEI
parties, seeking his attorney fees with respect to the judgment against HEI. The cross-
complaint alleges causes of action for (1) intentional interference with prospective
economic advantage, (2) breach of contract, (3) conversion, and (4) a common count for
money had and received.

                                                2
       After the parties presented their “case[s] in chief” to a jury, each party moved for
directed verdict, which the trial court granted. The court then entered judgment, stating
that Williams shall take nothing by way of his complaint and appellant shall take nothing
by way of his cross-complaint. Appellant’s motion for reconsideration was denied. This
appeal followed.
                                       DISCUSSION
       Appellant contends that the trial court erred in directing a verdict against him on
his cross-complaint, which he calls his “attorney lien dispute.” Specifically, he argues
that he “is entitled to recognition of the collateral estoppel—res judicata effect of the
judgment in the [OPH] interpleader action.”
I. Standard of Review
       “‘A directed verdict may be granted only when, disregarding conflicting evidence,
giving the evidence of the party against whom the motion is directed all the value to
which it is legally entitled, and indulging every legitimate inference from such evidence
in favor of that party, the court nonetheless determines there is no evidence of sufficient
substantiality to support the claim or defense of the party opposing the motion, or a
verdict in favor of that party. [Citations.]’ [Citation.] On appeal, we decide de novo
whether sufficient evidence was presented to withstand a directed verdict. [Citation.]”
(Bonfigli v. Strachan (2011) 192 Cal.App.4th 1302, 1315.)
II. Appellant Has Failed to Meet His Burden on Appeal
       To prevail on appeal, appellant must show that there was substantial evidence
presented at the trial on his cross-complaint to support a verdict in his favor. But
appellant has not identified any evidence presented at trial. There is no reporter’s
transcript of the trial. And the judgment makes no reference to any testimony, witnesses,
evidence or argument presented at trial. The judgment merely identifies the parties and
their counsel, explains that a jury was empaneled and that the parties presented their
cases in chief, and states that the court grants the motions for directed verdict on the
complaint and cross-complaint. “‘A judgment or order of the lower court is presumed
correct. All intendments and presumptions are indulged to support it on matters as to

                                              3
which the record is silent, and error must be affirmatively shown.’” (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) Because appellant has failed to meet his burden of
affirmatively demonstrating error by the trial court, our analysis ends here.
                                       DISPOSITION
          The judgment is affirmed. Respondents are entitled to recover their costs on
appeal.
          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                   ____________________________, J.
                                                        ASHMANN-GERST


We concur:



_____________________________, P. J.
           BOREN



____________________________, J.
           CHAVEZ




                                               4